     Case 2:19-cv-06547-CAS-MAA Document 1 Filed 07/29/19 Page 1 of 8 Page ID #:1




 1
     Jeremy Branch (State Bar No. 303240)
 2   The Law Offices of Jeffrey Lohman, P.C.
     4740 Green River Rd., Suite 310
 3   Corona, CA 92880
 4
     (866) 329-9217 ext. 1009
     JeremyB@jlohman.com
 5
     Attorney for Plaintiff
 6
     BRUCE DECARLO
 7

 8

 9
                         UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11

12
     BRUCE DECARLO,                            Case No.:

13
                  Plaintiff,                   PLAINTIFF’S COMPLAINT
         v.                                    (Telephone Consumer Protection Act)
14
     CAPITAL ONE BANK (USA), N.A.,
15
                  Defendant.
16

17
           BRUCE DECARLO (Plaintiff), by his attorney, alleges the following against
18

19         CAPITAL ONE BANK (USA), N.A., (Defendant):

20      1. Plaintiff brings this action on behalf of himself individually seeking damages
21
           and any other available legal or equitable remedies resulting from the illegal
22
           actions of Defendant, in negligently, knowingly, and/or willfully contacting
23

24         Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone

25         Consumer Protection Act (hereinafter “TCPA”), 47 U.S.C. § 227 et seq and

                                             -1-
                                    PLAINTIFF’S COMPLAINT
     Case 2:19-cv-06547-CAS-MAA Document 1 Filed 07/29/19 Page 2 of 8 Page ID #:2




           in violation of California’s Rosenthal Fair Debt Collection Practices Act
 1

 2         (hereinafter “RFDCPA”), Ca Civ. Code § 1788.17.
 3

 4                                JURISDICTION AND VENUE

 5      2. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C.
 6
           §227(b)(3). See, Mims v. Arrow Financial Services, LLC, 132 S.Ct. 740
 7
           (2012), holding that federal and state courts have concurrent jurisdiction over
 8

 9         private suits arising under the TCPA.

10      3. Venue is proper in the United States District Court for the Central District of
11
           California pursuant to 28 U.S.C § 1391(b) because Plaintiff resides within
12
           this District and a substantial part of the events or omissions giving rise to the
13

14         herein claims occurred, or a substantial part of property that is the subject of
15
           the action is situated within this District.
16
                                           PARTIES
17

18
        4. Plaintiff is a natural person residing in Los Angeles County, in the city of

19         Burbank, California.
20
        5. Defendant is a Virginia Corporation doing business in the State of California
21
           with its principal place of business in McLean, Virginia.
22

23      6. At all times relevant to this Complaint, Defendant has acted through its agents

24         employees, officers, members, directors, heir, successors, assigns, principals,
25
           trustees, sureties, subrogees, representatives and insurers.

                                               -2-
                                      PLAINTIFF’S COMPLAINT
     Case 2:19-cv-06547-CAS-MAA Document 1 Filed 07/29/19 Page 3 of 8 Page ID #:3




                               FACTUAL ALLEGATIONS
 1

 2      7. Defendant is a “person” as defined by 47 U.S.C. § 153 (10).
 3
        8. Defendant placed collection calls to Plaintiff seeking and attempting to
 4
           collect on alleged debts incurred through purchases made on credit issued by
 5

 6
           Defendant.

 7      9. Defendant placed collection calls to Plaintiff’s cellular telephone at phone
 8
           number (562) 234-89XX.
 9
        10. Defendant places collection calls to Plaintiff from phone numbers including,
10

11         but not limited to (800) 955-6600. Per its prior business practices,

12         Defendant’s calls were placed with an automated dialing system (“auto-
13
           dialer”).
14
        11. Defendant used an “automatic telephone dialing system”, as defined by 47
15

16         U.S.C. § 227(a) (1) to place its telephone calls to Plaintiff seeking to collect
17         a consumer debt allegedly owed by Plaintiff, BRUCE DECARLO.
18
        12. Defendant’s calls constituted calls that were not for emergency purposes as
19

20
           defined by 47 U.S.C. § 227(b)(1)(A).

21      13. Defendant’s calls were placed to a telephone number assigned to a cellular
22
           telephone service for which Plaintiff incurs a charge for incoming calls
23
           pursuant to 47 U.S.C. § 227(b)(1).
24

25


                                             -3-
                                     PLAINTIFF’S COMPLAINT
     Case 2:19-cv-06547-CAS-MAA Document 1 Filed 07/29/19 Page 4 of 8 Page ID #:4




        14. Defendant never received Plaintiff’s “prior express consent” to receive calls
 1

 2         using an automatic telephone dialing system or an artificial or prerecorded
 3
           voice on his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 4
        15. On November 6, 2018, Plaintiff called into Defendant’s company at phone
 5

 6
           number (800) 955-6600.          Plaintiff spoke with Defendant’s female

 7         representative (“Sherrill”) and requested that Defendant cease calling
 8
           Plaintiff’s cellular phone.
 9
        16. During the conversation, Plaintiff gave Defendant his social security number
10

11         and date of birth to assist Defendant in accessing his account before asking

12         Defendant to stop calling his cell phone.
13
        17. Plaintiff revoked any consent, explicit, implied, or otherwise, to call his
14
           cellular telephone and/or to receive Defendant’s calls using an automatic
15

16         telephone dialing system in his conversation with Defendant’s representative
17         on November 6, 2018.
18
        18. Despite Plaintiff’s request to cease, Defendant placed another collection call
19

20
           to Plaintiff on November 11, 2018.

21      19. Despite Plaintiff’s request that Defendant cease placing automated collection
22
           calls, Defendant placed at least forty-seven (47) automated calls to Plaintiff’s
23
           cell phone.
24

25


                                             -4-
                                     PLAINTIFF’S COMPLAINT
     Case 2:19-cv-06547-CAS-MAA Document 1 Filed 07/29/19 Page 5 of 8 Page ID #:5




 1

 2                     FIRST CAUSE OF ACTION
          NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
 3
                          PROTECTION ACT
 4                          47 U.S.C. § 227

 5
        20. Plaintiff repeats and incorporates by reference into this cause of action the
 6
           allegations set forth above at Paragraphs 1-19.
 7

 8      21. The foregoing acts and omissions of Defendant constitute numerous and
 9         multiple negligent violations of the TCPA, including but not limited to each
10
           and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
11

12
        22. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq.,

13         Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
14
           every violation, pursuant to 47 U.S.C. §227(b)(3)(B).
15
        23. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in
16

17         the future.

18                  SECOND CAUSE OF ACTION
       KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
19
                   CONSUMER PROTECTION ACT
20                      47 U.S.C. § 227 et. seq.
21
        24. Plaintiff repeats and incorporates by reference into this cause of action the
22

23
           allegations set forth above at Paragraphs 1-19.

24      25. The foregoing acts and omissions of Defendant constitute numerous and
25
           multiple knowing and/or willful violations of the TCPA, including but not

                                              -5-
                                     PLAINTIFF’S COMPLAINT
     Case 2:19-cv-06547-CAS-MAA Document 1 Filed 07/29/19 Page 6 of 8 Page ID #:6




           limited to each and every one of the above cited provisions of 47 U.S.C. §
 1

 2         227 et seq.
 3
        26. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
 4
           227 et seq., Plaintiff is entitled an award of $1,500.00 in statutory damages,
 5

 6
           for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47

 7         U.S.C. § 227(b)(3)(C).
 8
        27. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in
 9
           the future.
10

11                     THIRD CAUSE OF ACTION
             DEFENDANT VIOLATED THE ROSENTHAL FAIR DEBT
12                   COLLECTION PRACTICES ACT
13
                         CA CIV CODE § 1788.17

14      28. Plaintiff repeats and incorporates by reference into this cause of action the
15
           allegations set forth above at Paragraphs 1-19.
16
        29. Defendant violated the RFDCPA based on the following:
17

18            a. Defendant violated the §1788.17 of the RFDCPA by continuously

19                failing to comply with the statutory regulations contained within the
20
                  FDCPA, 15 U.S.C. § 1692 et seq.
21
                                  PRAYER FOR RELIEF
22

23         WHEREFORE, Plaintiff, BRUCE DECARLO, respectfully requests
24      judgment be entered against Defendant, CAPITAL ONE BANK (USA), N.A.,
25
        for the following:

                                              -6-
                                     PLAINTIFF’S COMPLAINT
     Case 2:19-cv-06547-CAS-MAA Document 1 Filed 07/29/19 Page 7 of 8 Page ID #:7




                                FIRST CAUSE OF ACTION
 1

 2      30. For statutory damages of $500.00 multiplied by the number of negligent
 3
           violations of the TCPA alleged herein (47); $23,500.00;
 4
        31. Actual damages and compensatory damages according to proof at time of
 5
           trial;
 6
                               SECOND CAUSE OF ACTION
 7
        32. For statutory damages of $1,500.00 multiplied by the number of knowing
 8

 9         and/or willful violations of TCPA alleged herein (47); $70,500.00;
10
        33. Actual damages and compensatory damages according to proof at time of
11         trial;
12                               THIRD CAUSE OF ACTION
13
        34. Declaratory judgment that Defendant’s conduct violated the Rosenthal Fair
14
           Debt Collection Practices Act;
15
        35. Statutory damages of $1000.00 pursuant to the Rosenthal Fair Debt
16
           Collection Practices Act, Cal. Civ. Code §1788.30(b);
17
        36. Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair Debt
18
           Collection Practices Act, Cal. Civ Code § 1788.30(c), and;
19
        37. Actual damages and compensatory damages according to proof at time of
20
           trial;
21
                             ON ALL CAUSES OF ACTION
22
        38. Actual damages and compensatory damages according to proof at time of
23
           trial;
24
        39. Costs and reasonable attorneys’ fees, and;
25
        40. Any other relief that this Honorable Court deems appropriate.

                                             -7-
                                    PLAINTIFF’S COMPLAINT
     Case 2:19-cv-06547-CAS-MAA Document 1 Filed 07/29/19 Page 8 of 8 Page ID #:8




 1                                    JURY TRIAL DEMAND
 2      41. Plaintiff demands a jury trial on all issues so triable.
 3

 4                                            RESPECTFULLY SUBMITTED
 5

 6      Dated: July 29, 2019               By: /s/ Jeremy Branch
                                             Attorney for Plaintiff BRUCE DECARLO
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                               -8-
                                      PLAINTIFF’S COMPLAINT
